DETAILED ACTION
This action is in response to an application filed with the US on 07/31/2020 and having an Effective Filing Date of 03/15/2018, in which claims 1-15 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 31 JULY 2020, 01 FEBRUARY 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a dense layer”; The term “dense” is a relative term which renders the claim indefinite. The term “dense” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation “2 to 10,000 ppm of a total of a monocyclic or bicyclic aromatic compound”; it is not clear if this refers to the total amount of monocyclic or bicyclic aromatic compounds, or the total amount of one monocyclic or bicyclic aromatic compound. Either would read on the claims. 
Claim 1 recites that the aromatic compound and water “are adsorbed”, however it is not clear if the ppm ranges adsorbed are for the membrane, the separation layer, or the dense layer; any are seen to read on the claim. 
Claim 5 recites the limitation “2 ppm of more of toluene is adsorbed”. This range is broader than the range claimed in claim 1 and is thus indefinite. It is also unclear to which item, the membrane. the separation layer, or the dense layer, it is adsorbed. 
Claim 6 recites the limitation “the aromatic compound is also benzene”. The term “is” is generally interpreted to mean “consists of”, and thus it is not clear if the aromatic compound as claimed is actually multiple compounds. 
Claim 9 recites the limitation “the aromatic compound of one kind”.  There is insufficient antecedent basis for this limitation in the claim. Further it is not clear if this is to mean that the curve is regarding only one specific aromatic compound, or if it is referring to the “total of a monocyclic or bicyclic aromatic compound”.
Claims 9 and 10 are seen to describe analytical methods of measuring a property of the membrane, and are not seen to be claimed in sufficient detail that one of skill in the art could preform the tests and ascertain repeatable data that could be reliably applied to describe a structural detail of the membrane. Many other details are seen a necessary to be included, an incomplete list of which would include: the full details of the machines used, the frequency of data collected, atmospheric conditions used, machine calibration/resolution, size of sample, etc. They are thus not seen to provide any clear structural limitation of the membrane.
Claims 2-14 are rejected for depending on an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0126707 A1 (hereinafter “Noel”).
Regarding Claim 1 Noel discloses a fluid separation membrane comprising a separation layer including a dense layer (the described membrane has an integrally skinned asymmetric structure) for dehydrating(separating water from) a mixed gas comprising water vapor, benzene and toluene, ethylbenzene, xylene; Abstract, [0011], Table 3.
It is not specifically disclosed that 2 to 10,000 ppm of a total of a monocyclic or bicyclic aromatic compound being liquid or solid at 16°C under atmospheric pressure and 10 to 250,000 ppm of water are adsorbed. 
However, as the membrane is porous, and exposed to a feed containing water and the aromatics it will thus obviously and inherently adsorb some of the water and the aromatics onto the membrane surface and pores when contacted by the mixed gas. It is further seen as obvious to one of skill in the art to use the system of Noel with varying levels of water and aromatics provided to it in the feed (i.e. any component may be from greater than 0% to less than 100%), as the system is not disclosed to be limited to any particular feed composition and it is well known to provide varying feed compositions at least because natural gas is a natural product and varies in composition, as well as because it is obvious to adjust specific process conditions, i.e. in the upstream process and the dehydration process, as needed for different applications. Further still it is seen as obvious to initially use the membrane when separation starts from a dry condition, where no liquids are adsorbed. 
Thus it is seen as obvious to operate the device such that a dry membrane is put in contact with a feed water and at least one aromatic compound such that at some point from dry membrane to steady-state continuous operation 2 to 10,000 ppm of a total of a monocyclic or bicyclic aromatic compound being liquid or solid at 16°C under atmospheric pressure and 10 to 250,000 ppm of water are adsorbed by the membrane (or one of its layers), as this involves nothing more than changing the concentrations of the as disclosed feed contents.
Regarding Claims 2-6 Noel discloses the fluid separation membrane according to claim 1, wherein the aromatic compound is a mixture of benzene, toluene, ethylbenzene, xylene; Abstract, [0011], Table 3.
Regarding Claim 7 Noel discloses the fluid separation membrane according to claim 6, but does not disclose wherein a ratio of a toluene adsorption amount (ppm) to a benzene adsorption amount (ppm) is 2 or more and 200 or less. However, it is further seen as obvious to one of skill in the art to use the system of Noel with varying levels of water and aromatics provided to it in the feed, as the system is not disclosed to be limited to any particular feed composition and it is well known to provide varying feed compositions at least because natural gas is a natural product and varies in composition, as well as because it is obvious to adjust specific process conditions, i.e. in the upstream process and the dehydration process, as needed for different applications.  Thus the ratios of the components in the feed are variables which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize these variables through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
Regarding Claim 8 Noel discloses the fluid separation membrane according to claim 1, but does not disclose wherein a ratio of a water adsorption amount (ppm) to an adsorption amount of the aromatic compound (ppm) is 0.5 or more. However, it is further seen as obvious to one of skill in the art to use the system of Noel with varying levels of water and aromatics provided to it in the feed, as the system is not disclosed to be limited to any particular feed composition and it is well known to provide varying feed compositions at least because natural gas is a natural product and varies in composition, as well as because it is obvious to adjust specific process conditions, i.e. in the upstream process and the dehydration process, as needed for different applications.  Thus the ratios of the components in the feed are variables which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize these variables through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
Regarding Claim 9 Noel discloses the fluid separation membrane according to claim 1, but does not disclose (claim 9) wherein a curve produced by plotting an amount of the aromatic compound of one kind generated in temperature programmed desorption-mass spectrometry with respect to a temperature change has two or more peaks, the amount of the aromatic compound being online measured while a temperature is raised from room temperature to 300°C at 10°C/min, or (claim 10) wherein a curve produced by plotting an amount of water generated in temperature programmed desorption-mass spectrometry with respect to a temperature change has two or more peaks, the amount of water being online measured while a temperature is raised from room temperature to 300°C at 10°C/min. It is noted in the 112(b) section above that these limitations are not seen to be clear enough to limit the membrane structurally. However, Applicant’s note that this is intended to show that materials are adsorbed into the membrane as well as on the surface (instant specification [0042]), so it is noted that membrane of Noel would be expected to show two peaks as clamed for all of the materials in the feed since the membrane is porous, and some of all of the feed components pass through the pores (Table 3), and further the membrane has an asymmetric structure which would be expected to result of more peaks, i.e. due to uneven adsorption.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0126707 A1 (hereinafter “Noel”) in view of US 6,117,328 (hereinafter “Sikdar”).
Regarding Claims 11-13 Noel discloses the fluid separation membrane according to claim 1, wherein the dense layer is formed on a surface of a support having a porous structure (i.e. the skin is on a porous support of the “integrally skinned asymmetric polyimide membrane as described in WO2005/007277 Al” [0011]), but does not disclose wherein the dense layer includes an inorganic material, or (claim 12) wherein the inorganic material is carbon. 
However Sikdar discloses that it is known to include inorganic additives including zeolites, carbon molecule sieves, and activated carbon (Abstract, C2/L62-C3/L20). 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of by Noel including inorganic fillers including the zeolites, carbon molecule sieves, and activated carbon, in order to facilitate the separation and/or adsorb contaminants.
Regarding Claim 14 Noel in view of Sikdar discloses the fluid separation membrane according to claim 13, wherein the support (i.e. of the “integrally skinned asymmetric polyimide membrane as described in WO2005/007277 Al” [0011]), is seen to have a three-dimensional network structure.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0126707 A1 (hereinafter “Noel”) in view of US 6,117,328 (hereinafter “Sikdar”) further in view of US US 2009/0087641 A1 (hereinafter “Favis”) 
Regarding Claim 15 Noel in view of Sikdar discloses the fluid separation membrane according to claim 14, but does not disclose wherein the three-dimensional network structure is a co-continuous porous structure.
However Favis discloses co-continuous polymer materials which can be used as substrates having finely controlled pore size, porosity and morphology, in applications including filtration, dialysis, and osmosis, i.e. membrane processes; [0002], [0006], [0008], [0010], [0017].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Noel in view of Sikdar by using a co-continuous structure for the substrate layer because this structure is known to provide finely controlled pore size, porosity and morphology.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773